Title: From Thomas Jefferson to the Portsmouth, Virginia, Baptist Society, 20 January 1804
From: Jefferson, Thomas
To: Biggs, Davis; Foster, John; Portsmouth Baptist Society


               
                  Gentlemen 
                  Washington Jan. 20. 04.
               
               It is some time since I recieved a letter from you of which it has not been in my power sooner to make the acknolegements justly due for it.
               The satisfaction which you express, on behalf of the Baptist society of the town of Portsmouth, with the course of the present administration in general, and particularly with the substitution of economy for taxation, & the progress and prospect exhibited of the discharge of our public debt within a convenient period, is a proof of that soundness of political principle which your society has manifested generally through our Union: and the preference you give to the late acquisition of territory by just & peaceable means, rather than by rapine & bloodshed, is in the genuine spirit of that primitive Christianity, which so peculiarly inculcated the doctrines of peace, justice, and good will to all mankind.
               The important services for which our country is indebted to the talents and integrity of my fellow-labourers, merit, as they have recieved, your just praise: and the expression of it adds much to the satisfaction I derive from the approbation of measures to which they so universally contribute. if it be ambition zealously to pursue the advancement of the public liberty & prosperity, we feel that ambition and deem it lawful and laudable; and we covet no honour beyond that which will follow a faithful discharge of the duties of our nation.
               I pray you to accept, for yourselves, & the society of which you are members, assurances of my great respect.
               
                  Th: Jefferson 
               
            